LAW OFFICE OF GARY A. AGRON 5arkway, Suite 520 Greenwood Village, Colorado 80111 Telephone: (303) 770-7254 Facsimile: (303) 770-7257 gaa@agronlaw.com August 8, 2011 Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: PhotoAmigo, Inc. Registration Statement on Form 8-A 12G File No. 00054439 Filed on June 15, 2011 Attn: Mark. P. Shuman Division of Corporation Finance Mail Stop 4561 Dear Mr. Shuman: On behalf of PhotoAmigo, Inc., we herewith request withdrawal of the Company’s Registration Statement on Form 8-A filed with the Commission on June 15, 2011.This request for withdrawal is being filed with the Commission on its Edgar system pursuant to Form RW. /s/ Gary A. Agron Gary A. Agron Attorney In Fact for PhotoAmigo, Inc.
